Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of January 1,
2008, by and between Ronald W. Kaplan, an individual (“Executive”) and Trex
Company, Inc., a Delaware corporation (the “Company”).

Recitals

The Company and Executive desire to set forth their agreement pursuant to which
Executive will be retained as the President and Chief Executive Officer of the
Company, and to provide for Executive’s employment by the Company upon the terms
and conditions set forth herein.

Agreement

Now, therefore, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

1. Employment/Board of Directors. Executive will serve as President and Chief
Executive Officer of the Company for the Employment Term specified in Section 2
below. Executive will solely report to the Board of Directors of the Company
(the “Board”), and Executive will render such services, consistent with the
foregoing role, as the Board may from time to time direct. All employees of the
Company shall report either directly or indirectly to Executive. The Company
will also appoint Executive to the Board of Directors for an initial term, and
will recommend to the shareholders that Executive be reappointed to the Board
whenever his election must be approved by the shareholders.

2. Term. The employment of Executive pursuant to this Agreement (the “Employment
Term”) shall begin as soon as the Executive is able to begin employment, but in
no event more than 100 days after the date hereof (the “Employment Commencement
Date”) and shall continue through December 31, 2012, unless extended or the
Executive’s employment is earlier terminated as provided in this Agreement. The
Employment Term shall automatically be extended for additional one-year periods
commencing on January 1, 2013 and continuing each year thereafter, unless either
Executive or the Company gives the other written notice and at least ninety
(90) days prior to the then scheduled expiration of the Employment Term, of such
party’s intention not to extend the Employment Term.

3. Salary. As compensation for the services rendered by Executive under this
Agreement, the Company shall pay to Executive a base salary initially equal to
$500,000 per year, payable to Executive in accordance with the Company’s payroll
practices as in effect from time to time during the Employment Term. The base
salary shall be subject to adjustment by the Board or the Compensation Committee
of the Board (the “Committee”), in the sole discretion of the Board or such
Committee, on an annual basis; provided, however, that Executive’s base salary
may not be decreased other than any such reduction consistent with a general
proportionate reduction of pay across the executive staff as a group, as an
economic or strategic measure due to poor financial performance by the Company.
Executive’s base salary, as may be adjusted from time to time as provided above,
is referred to herein as “Base Salary”.

 

1



--------------------------------------------------------------------------------

4. Bonus. The executive shall be eligible for participation in The Trex Company,
Inc. Annual Cash Bonus Plan. Executive will have a target incentive of 80% of
his Base Salary for fiscal year 2008, with 80% of the award based on Company
performance and 20% based on individual performance. The actual amount earned
will be contingent upon actual Company and individual performance as identified
in the plan and may range between 0% of target and the maximum payment allowable
under the plan. The annual target bonus shall be established by the Board or its
Compensation Committee, in the discretion of the Board or such Committee, but in
no event shall the target bonus be less than 80% of Base Salary, and shall be
payable based on achievement of performance objectives as identified in the plan
and which are established in consultation with Executive.

5. Stock Incentive Awards. Executive shall become eligible to participate in any
stock incentive plan approved by the Board of Directors and the shareholders at
a level appropriate to his position as President and Chief Executive Officer.
The terms and conditions of any and all such grants will be determined by the
applicable Stock Agreement of the Trex Company, Inc. 2005 Stock Incentive Plan
(or a successor plan) in effect at the time of such grant. Under the current
provisions of the Plan, the President and Chief Executive Officer is eligible
for an annual grant of Long-Term Incentives (LTI) which is equal to 200% of Base
Salary.

In addition, on the Employment Commencement Date, the Company will grant the
Executive an initial grant of stock equal to one (1) times the Annual LTI Grant
amount (200% of Base Salary). This initial grant will be in the following form:

(a) Stock Appreciation Rights (SARs), the amount of which will be equal to 140%
of Base Salary at an exercise price equal to the fair market value of the Common
Stock on the date of the grant. The SARs shall vest equally over a three
(3) year period in accordance with the award agreement, the form of which is
attached hereto as Attachment 1.

(b) Restricted shares of Common Stock with a par value of $0.01, the amount of
which will be equal to 60% of Base Salary subject to a three (3) year annual
vesting in equal installments in accordance with the award agreement, the form
of which is attached hereto as Attachment 2.

For the Stock Incentive Awards granted to Executive upon hire only, all unvested
shares will be automatically vested in the event of the termination of
Executive’s employment by the Company without Cause, as defined in Section 10(a)
or a termination by the Executive for Good Reason, as defined in Section 10(b)
prior to the completion of the vesting schedule and/or of the Term of Agreement.
No other equity will vest unless stated in the applicable Stock Agreement.

 

2



--------------------------------------------------------------------------------

6. Benefits.

(a) Benefits. Executive will be entitled to receive all benefits provided to
senior executives, executives and employees of the Company generally from time
to time, including medical, dental, life insurance and long-term disability, in
each case so long as and to the extent that the same exist; provided, that in
respect to each such plan Executive is otherwise eligible and insurable in
accordance with the terms of such plans.

(b) Vacation, Sick Leave, and Holidays. Executive shall be entitled to vacation,
which shall be no less than 4 weeks per year, sick leave, and holidays in
accordance with the policies of the Company as they exist from time to time.

(c) Automobile Allowance. During the Employment Term, Executive shall be
entitled to receive a monthly automobile allowance of $750.00 for any and all
expenses related to Executive’s automobile (i.e., lease payments, insurance,
gas, tolls, parking, etc.). Except for reimbursement of directly related
automobile expenses (i.e. parking and tolls) incurred by Executive while
fulfilling his duties and responsibilities to the Company, but which are outside
of Executive’s normal day to day usage of his automobile, Executive will not be
entitled to any additional or alternative reimbursement for any other automobile
related expenses. The payment of any taxes associated with the automobile
allowance shall be the sole responsibility of Executive.

(d) Signing Bonus. Upon the Employment Commencement Date, Executive will receive
a signing bonus of $200,000, minus all deductions required by law. In the event
Executive’s employment is terminated at the election of Executive for any reason
other than Good Reason prior to the first anniversary of the Employment
Commencement Date, Executive will repay the Company a proportionate share of the
signing bonus equal to $200,000 multiplied by a fraction with a numerator equal
to the number of days remaining until the first anniversary and a denominator of
365.

(e) Reimbursement of Legal Expenses. The Company shall reimburse Executive for
reasonable legal expenses associated with the review of this Agreement, the
Change in Control Severance Agreement, and any other documents associated with
Executive’s acceptance of a position with the Company.

(f) Relocation Expenses – The Company will provide the Executive with an
apartment in the Winchester, VA area for up to one (1) year from the Employment
Commencement Date. In addition, Executive shall be entitled to reimbursement
under the Company’s relocation policy which has previously been provided to him.

(g) Indemnification and Insurance – During the term of this Agreement and at all
times thereafter, with respect to Executive’s service to the Company, Executive
shall be entitled to indemnification pursuant to the terms of the Company’s
By-Laws and applicable law. During the term of this Agreement, and for a period
of six years thereafter, with respect to Executive’s service to the Company,
Executive shall be entitled to indemnification pursuant to the terms of the
Company’s Directors and Officers Liability Insurance.

 

3



--------------------------------------------------------------------------------

7. Effect of Termination

(a) Termination by the Company for Cause or at the Election of Executive Without
Good Reason. In the event Executive’s employment is terminated for Cause, as
defined in Section 10(a), or at the election of Executive for any reason other
than Good Reason, as defined in Section 10(b), the Company shall pay to
Executive the compensation and benefits otherwise due and payable to him a lump
sum payment in cash, payable within 10 days after termination of employment,
equal to the sum of (1) Executive’s accrued Base Salary and any accrued vacation
pay through the date of termination of employment, and (2) Executive’s annual
bonus earned for the fiscal year immediately preceding the fiscal year in which
the date of termination of employment occurs if such bonus has not been paid as
of the date of termination of employment.

(b) Termination for Death or Disability. If Executive’s employment is terminated
by death or because of Disability, as defined in Section 10(c), the Company
shall pay to the estate of Executive or to Executive, as the case may be, a lump
sum payment in cash, payable within 10 days after termination of employment,
equal to the sum of (1) Executive’s accrued Base Salary and any accrued vacation
pay through the date of termination of employment, and (2) Executive’s annual
bonus earned for the fiscal year immediately preceding the fiscal year in which
the date of termination of employment occurs if such bonus has not been paid as
of the date of termination of employment.

(c) Termination by the Company Without Cause or By Executive for Good Reason.
Subject to subsections 7(c)(6) and 7(c)(7) below, if Executive’s employment is
terminated by the Company without Cause, or is terminated by Executive for Good
Reason, except during the Change in Control Protection Period (as defined in
Executive’s Change In Control Severance Agreement), Executive will be entitled
to the following Benefits outlined in this section 7(c):

(1) Payment of Accrued Obligations. If Executive is terminated, the Company
shall pay to him a lump sum payment in cash, no later than 10 days after the
date of termination of employment, equal to the sum of (1) Executive’s accrued
Base Salary and any accrued vacation pay through the date of termination of
employment, and (2) Executive’s annual bonus earned for the fiscal year
immediately preceding the fiscal year in which the date of termination of
employment occurs if such bonus has not been paid as of the date of termination
of employment.

(2) Payment of Severance. Subject to subsections 7(c)(6) and 7(c)(7) below, if
Executive is terminated, the Company shall pay to him a lump sum cash payment,
no later than 10 days after such termination, equal to two (2) times Executive’s
Final Pay as defined in Section 10(d). In the event Executive materially
breaches any non-compete or confidentiality agreement then in effect with the
Company, Executive agrees to return to the Company all amounts received under
this Section 7(c)(2).

(3) Benefit Continuation. Subject to subsections 7(c)(6) and 7(c)(7) below, if
Executive is terminated, commencing on the date immediately following such

 

4



--------------------------------------------------------------------------------

Executive’s date of termination of employment and continuing for 24 months (or
such lesser time as required to avoid the imposition of additional taxes under
Section 409A of the Code) (the “Welfare Benefit Continuation Period”), the
Company shall cover Executive under the same type of Company-sponsored group
health plan and dental plan (e.g., individual or family coverage) and group life
insurance in which he was covered immediately prior to termination of
employment. The Executive shall receive such continued coverage under the same
terms and conditions (e.g., any requirement that employees pay all or any
portion of the cost of such coverage) that would apply if Executive had
continued to be an employee of the Company during the Welfare Benefit
Continuation Period.

(4) For each month during the Welfare Benefit Continuation Period in which
Executive’s continued coverage under an insured plan is not possible, the
Company shall, in lieu of providing the coverage described in the preceding
paragraph, make a monthly cash payment to Executive equal to the monthly premium
the Company would be charged for coverage of a similarly-situated employee. The
Company shall not be obligated to “gross up” or otherwise compensate Executive
for any taxes due on amounts paid pursuant to the preceding sentence.

(5) Notwithstanding any other provision of this subsection 7(c), the Company’s
obligation to provide continued coverage (or, in lieu thereof, make a cash
payment) pursuant to this subsection 7(c) shall expire on the date Executive
becomes covered under one or more plans sponsored by a new employer (other than
a successor to the Company) that, at the sole discretion of the Administrator,
as defined in Section 10(e), are determined to provide coverage at least
equivalent in the aggregate to the benefits continued under this subsection
7(c). The coverage period for purposes of the group health continuation
requirements of Section 4980B of the Code shall commence at the expiration of
the Welfare Benefit Continuation Period.

(6) Release. The Executive shall not be eligible to receive any Benefits
provided in this Section 7(c) (other than payments under Section 7(c)(1)) unless
he first executes a written release and agreement substantially in the form
attached hereto as Exhibit A and does not revoke such release and agreement
within the time permitted therein for such revocation.

(7) Restriction on Timing of Distribution. Anything in this Agreement to the
contrary notwithstanding, if (1) on Executive’s date of termination of
employment, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Code) and (2) as a result of such termination, Executive would receive
any payment that, absent the application of this Section 7(c)(7), would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(x) six months after Executive’s date of termination of employment,
(y) Executive’s death or (z) such other date as will cause such payment not to
be subject to such interest and additional tax. For the avoidance of doubt, upon
the Executive’s involuntary separation from service (as defined in Treas. Regs.

 

5



--------------------------------------------------------------------------------

§1.409A-1(n)), the preceding sentence shall not prevent payment to the Executive
during such six-month period of an aggregate amount not exceeding the lesser of
(a) two (2) times the sum of the Executive’s annualized compensation based upon
the annual rate of pay for his taxable year preceding the taxable year of the
separation from service, or (b) two (2) times the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which the Executive has a separation from
service, as permitted pursuant to Treas. Regs. §1.409A-1(b)(9)(iii).

(d) Termination During a Change in Control Protection Period. If Executive’s
employment is terminated during a Change in Control Protection Period (as that
term is defined in Executive’s Change in Control Severance Agreement), Executive
shall be entitled to receive such severance payments and benefits as are set
forth in Executive’s Change in Control Severance Agreement, and shall not be
entitled to any benefits under this Section 7.

8. Duty to Devote Full Time and Avoid Conflict of Interest. Executive agrees
that during the Employment Term Executive shall devote his full-time efforts to
his duties as an employee of the Company. Executive further agrees that during
the Employment Term Executive shall not, directly or indirectly, engage or
participate in any activities which are in conflict with the best interests of
the Company. Notwithstanding the foregoing, nothing herein shall preclude
Executive from: (i) serving, with the prior written consent of the Company,
which consent shall not be unreasonably withheld, as a member of the board of
directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations;
(ii) engaging in charitable activities and community affairs; and (iii) managing
his personal investments and affairs; provided, however, that the activities set
out in clauses (i), (ii) and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder.

9. Compliance with Rules and Regulations. Executive agrees to comply with the
Company’s rules, regulations and practices as they may from time to time be
adopted or modified, so long as they are uniformly applied to all employees.

10. Definitions.

(a) “Cause” means one of the following reasons for which the Executive’s
employment with the Company is terminated: (1) Executive’s willful or grossly
negligent misconduct that is materially injurious to the Company;
(2) Executive’s embezzlement or misappropriation of funds or property of the
Company; (3) Executive’s conviction of a felony or the entrance of a plea of
guilty or nolo contendere to a felony; (4) Executive’s conviction of any crime
involving fraud, dishonesty, moral turpitude or breach of trust or the entrance
of a plea of guilty or nolo contendere to such a crime; or (5) Executive’s
willful failure or refusal by Executive to devote his full business time (other
than on account of disability or approved leave) and attention to the
performance of his duties and responsibilities if such breach has not been cured
within 15 days after written notice thereof is given to the Executive by the
Board.

 

6



--------------------------------------------------------------------------------

(b) For the purposes of this Agreement, “Good Reason” shall exist upon: (1) a
material and adverse change in Executive’s status or position(s) as an officer
or management employee of the Company, including, without limitation, any
adverse change in his status or position as an employee of the Company as a
result of a material diminution in his duties or responsibilities (other than,
if applicable, any such change directly attributable to the fact that the
Company is no longer publicly owned) or the assignment to him of any duties or
responsibilities which are materially inconsistent with such status or
position(s) (other than any isolated and inadvertent failure by the Company that
is cured promptly upon his giving notice), or any removal of Executive from or
any failure to reappoint or reelect him to such position(s) (except in
connection with Executive’s termination other than for Good Reason); (2) a 10%
or greater reduction in Executive’s Base Salary and targeted bonus, other than
any such reduction proportionately consistent with a general reduction of pay
across the executive staff as a group, as an economic or strategic measure due
to poor financial performance by the Company; (3) the failure by the Company to
continue in effect any employee benefit plan (excluding any equity compensation
plan) in which the Executive is participating (or plans providing Executive with
similar benefits that are not materially reduced in the aggregate) other than as
a result of the normal expiration of any such plan in accordance with its terms;
or the taking of any action, or the failure to act, by the Company or any
successor which would adversely affect Executive’s continued participation in
any of such plans on at least as favorable a basis to him or which would
materially reduce his benefits under any of such plans; (4) Company’s requiring
Executive to be based at an office that is both more than 50 miles from where
his office is located and further from his then current residence; or (5) a
material breach by the Company of this Agreement, which breach is not cured
within 15 business days after written notice thereof is given to the Company by
Executive.

(c) For the purposes of this Agreement, the term “Disability” shall have the
meaning given that term under the Trex Company, Inc. disability plan carrier, as
in effect at the time a determination of Disability is to be made.

(d) For the purposes of this Agreement, the term “Final Pay” shall be defined as
the sum of (1) Executive’s Base Salary in effect at the time employment
terminates (without taking into consideration a reduction in Base Salary which
constitutes “Good Reason” as provided in Section 10(b)(2) above), and (2) the
greater of (A) Executive’s targeted cash bonus for the year in which employment
terminates or (B) the actual cash bonus earned by the Executive for the year
immediately prior to the year in which employment terminates.

(e) For the purposes of this Agreement, the term “Administrator” means the
Committee or such other person or persons appointed from time to time by the
Committee.

11. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered, sent by overnight courier,
or mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by telegram, telecopy, or telex,
addressed, in the case of the Executive, to the Executive’s address as shown on
the Company’s records and, in the case of the Company, to the Company’s
principal office, to the attention of the General Counsel, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

 

7



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement, together with the Executive’s Change In
Control Severance Agreement, and the SAR and Restricted Stock Agreements
reflecting the grants described in Section 5 above, constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

13. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

14. Governing Law. This Agreement shall be construed, interpreted and enforced
as a sealed instrument under and in accordance with the laws of the Commonwealth
of Virginia, without reference to the conflicts of laws provisions thereof. Any
action, suit or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the Commonwealth of Virginia (or, if appropriate, a federal
court located within Virginia), and the Company and Executive each consents to
the jurisdiction of such a court.

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of Executive are personal and shall not be assigned by him.
Notwithstanding the foregoing, in the event of Executive’s death, any payments
that Executive was otherwise entitled to under this Agreement shall be made to
his estate.

16. Acknowledgment. The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act. The Company represents that it has obtained all necessary consents and
approvals to execute this Agreement.

17. Miscellaneous.

(a) No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(c) In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

Trex Company, Inc.

 

/s/ Anthony J. Cavanna

Name:

  Anthony J. Cavanna

Title:

  Chairman of the Board

Executive:

 

/s/ Ronald W. Kaplan

Name:

  Ronald W. Kaplan

 

9